IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,701-02


                  EX PARTE MICHAEL ANTONIO JOHNSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2002-159-C2B IN THE 54TH DISTRICT COURT
                           FROM MCLENNAN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of four counts of aggravated sexual assault and sentenced to ten

years’ imprisonment for counts one, three, and four and twenty years’ imprisonment for count five.

The Tenth Court of Appeals affirmed his conviction. Johnson v. State, No. 10-03-00134-CR (Tex.

App.—Waco Nov. 10, 2004)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by failing to investigate, failing to object

to questions regarding a polygraph, failing to challenge opinion testimony regarding the credibility

of the complainant, and failing to object to information obtained from a faulty, tainted, and
                                                                                                       2

inadmissible interview with the complainant. Applicant has alleged facts that, if true, might entitle

him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make findings

as to whether the doctrine of laches should apply in this situation. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 22, 2022
Do not publish